Citation Nr: 1244073	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  07-19 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for chronic low back strain.

2.  Entitlement to an increased disability rating for posttraumatic osteoarthritis, first metacarpal phalangeal (MCP) joint of the right thumb.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1996 to December 2000.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Boston, Massachusetts Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In a September 2005 rating, the RO continued the disability rating of 10 percent for the low back strain.  In an October 2006 rating decision, the RO continued a 10 percent rating for posttraumatic osteoarthritis of the right thumb.  In a January 2012 decision, the Appeals Management Center (AMC) addressed both the back disability and right first MCP joint disability, assigning 20 percent ratings.  

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims for entitlement to an increased rating for chronic low back strain and an increased rating for posttraumatic osteoarthritis, first metacarpal phalangeal (MCP) joint of the right thumb were previously remanded by the Board in September 2010 for further development.  

A July 2010 rating decision by the Boston RO awarded a temporary total evaluation for the post traumatic arthritis of the first MCP joint of the right thumb from November 13, 2009 to January 1, 2010, with a return to the 10 percent rating under Diagnostic Code 5224-5003.  In a January 2012 rating decision, the AMC recharacterized the right thumb issue as "locking and reduced strength and usage of first MCP, right thumb, with posttraumatic arthritis" and assigned a 20 percent evaluation effective January 1, 2010 under Diagnostic Code 5224.  The Supplemental Statement of the Case and the Rating Codesheet suggests that the 10 percent rating previously in effect for "posttraumatic osteoarthritis, first MCP with reduced motion, right thumb" was discontinued, as the 10 percent rating from January 1, 2010 was no longer listed.  However, the combined rating of 80 percent pursuant to 38 C.F.R. § 4.25 suggests the AMC was still including the 10 percent rating under Diagnostic Code 5244-5003 in addition to the 20 percent rating under Diagnostic Code 5224 when calculating the combined evaluation.  In this regard, pursuant to 38 C.F.R. § 4.25, ratings of 40 percent (right wrist), 20 percent (low back strain), 10 percent (right thumb), 10 percent (tinnitus), 10 percent (nasal fracture) and 10 percent (scar) combine to 69 percent, which rounds up to 70 percent.  38 C.F.R. § 4.25.  Clarification and if necessary, correction of the combined rating, should be accomplished on remand.

Regarding the low back disability, the AMC granted a 20 percent rating despite full range of forward flexion, apparently based on flare-ups and functional impairment.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the AMC assigned an effective date of December 10, 2000, the day of initial grant of service connection.  The Board notes that a July 2, 2001 rating decision awarded service connection for chronic low back strain with a 10 percent rating effective December 10, 2000.  The Veteran did not appeal that decision and it became final.  38 C.F.R. §§ 3.104; 20.302.  The Veteran filed his claim for an increased rating in March 2005.  

The AMC's explanation for the effective date appears to suggest that symptoms were similar then and now.  However, the AMC's assignment of a 20 percent rating effective in 2000 based on findings in the current evidence essentially awards a higher rating based on rating criteria that were not even in effect at the time of the July 2001 decision.  Moreover, the current adjudicator's interpretation of the prior evidence cannot serve as a basis to not overturn a different adjudicator's final determination.  See 38 C.F.R. §§ 3.104, 3.105.  However, the Board notes that the January 2012 rating decision cited to VA treatment records dating from June 8, 2001 through January 9, 2012.  It does not appear that VA treatment records dating prior to October 2004 are contained in the claims file or Virtual VA file.  Thus, it is unclear whether there are records reviewed by AMC that are not available to the Board, which may have served as the basis for the AMC's assignment of the December 2000 effective date, as the Board can glean no other legal basis to support that date.  In this regard, a final and binding agency decision may not be subject to revision on the same factual basis by any other RO, except as provided in 38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a); see also   38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o) (the effective date of claims for increases will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date, otherwise date of receipt of claim.)  

Additionally, following the January 2012 Supplemental Statement of the Case, medical records electronically available through the Compensation and Pension Records Interchange (CAPRI) that provide some information relevant to the claim pertaining to the Veteran's low back disability, and VA examinations dated in August 2012 were uploaded to the Virtual VA file.  The VA examinations contain information relevant to both issues on appeal.  Accordingly, these records should be reviewed on remand in the first instance.  38 C.F.R. § 20.1304.

In addition, it appears there may be evidence contained in a temporary file pertaining to a different issue that may be relevant to the issues on appeal.  Evidence contained in a temporary claims file at the RO should also be associated with the claims file and reviewed in relation to the issues presently before the Board.  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from July 18, 2012.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should clarify whether the Veteran's combined rating effective January 1, 2010, accurately reflects the termination of the 10 percent rating under Diagnostic Code 5224-5003, in lieu of the 20 percent rating assigned under Diagnostic Code 5224.  The claims file should be annotated to reflect the actions taken or to provide an explanation as to why no correction was necessary.

2.  Obtain copies of the relevant VA treatment records from the Boston VA Medical Center dating from June 8, 2001 to October 6, 2004, as referenced by the AMC in the January 2012 rating decision.  Also obtain relevant VA medical records dating since July 18, 2012. 

3.  The RO/AMC should explain, in detail, the basis for awarding an effective date of December 10, 2000 for the increased rating for chronic low back strain, and if necessary, take appropriate action to correct any violation of effective date laws (38 U.S.C.A. § 5110, 38 C.F.R. § 3.400(o)) and finality laws (38 C.F.R. §§ 3.104, 20.302).  If the RO/AMC determines there was no error in the assignment of a December 2000 effective date for the award of an increased rating, then appropriate notice of the rating criteria in effect prior to the September 2003 change must be provided to the Veteran.

4.  Obtain a copy of any temporary claims file that exists at the RO which contains records relevant to the Veteran's low back disability and right thumb disability.  

5.  After the above has been completed to the extent possible and any other development action that is deemed warranted is conducted, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC), which considers evidence added to the file and Virtual VA following the issuance of the Supplemental Statement of the Case in January 2012.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


